Title: To Thomas Jefferson from Hugh Williamson, 8 December 1800
From: Williamson, Hugh
To: Jefferson, Thomas



Dear Sir
New York 8th Decr 1800.

The inclosed account of the Temperature of the Air in Quebec was given me by a gentleman from that City who had little to do and amused himself with meteorological observations. The circumstance that induced me to copy this Part of the Journal was the remarkable coincidence of the coldest weather with the conjunction of the Sun & Moon during the 4 cold months. Has it been observed in other Years and in other Places that the weather is tempered in the least by the Light of the Moon, or that the Moon has any Effect on the Temperature of the Atmosphere? I do not know that the philosophical Society take any account of meteorological observations.
I propose in the course of this winter, if the rheumatism by which I am confined shall abate, to publish the History of N Carolina. I shall have occasion to speak of the Turkey as a dark coloured bird in America its native Country. This fact however, being opposed to the common Opinion, needs proof. You was informed as I think by a Mr Strickland that his family wear a Turkey for the Crest of their Arms. The Petition of their ancestor to the king for Permission to wear that crest, where is it found? Is it in the heralds Office? The head of the family I think is at present a Baronet. Do you know his first Name? I think he lives in Yorkshire.

When I shall have stated the facts will you give me leave to quote my authority? I am
With the utmost Consideration Your most obedt and very hble Servt

Hu Williamson

